PER CURIAM.
This is an appeal from an order summarily denying appellant’s second motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, which order was rendered final upon the denial of a rehearing motion. Appellant’s motion contends, inter alia, that his appointed counsel was ineffective 1) in incorrectly advising him of the maximum sentence which could be imposed and 2) in failing to move to dismiss the charges based on the state’s alleged violations of appellant’s right to a speedy trial and right against double jeopardy. Additionally, he contends the sentence imposed was in excess of that allowed by law.
We have carefully considered the Rule 3.850 motion, the state’s response to this court’s order to show cause and the record on appeal and have determined the record before us does not show conclusively that appellant is entitled to no relief. Accordingly, we reverse and remand for further proceedings under Rule 3.850. Fla.R. App.P. 9.140(g).
Reversed and remanded.